Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-11, 13, 14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moseke 2020/0290468.
	Regarding claims 1 and 13, Moseke (Figure 1E) discloses a plug-in connector element, comprising: an electrically conductive contact element 4; a housing 30; a contact protection element 34 disposed so that, between the housing and the contact protection element, access to the electrically conductive contact element is prevented for an object having a diameter above a defined value; and a temperature sensor 14 accommodated at least in part within the contact protection element and measuring a temperature of the electrically conductive contact element.  Regarding claim 13, Moseke additionally discloses mating plug-in connector element 6.
Regarding claim 2, Moseke discloses the temperature sensor 14 detects the temperature of the electrically conductive contact element 4 in a contact region in which the electrically conductive contact element is electrically contactable with an electrically conductive mating contact element 6 of a mating plug-in connector element.
Regarding claim 3, Moseke discloses the housing 30 has a cylindrical inner surface at which the electrically conductive contact element 4 is disposed.
Regarding claim 4, Moseke discloses the electrically conductive contact element 4 encompasses the contact protection element 34 at least in part.
Regarding claim 5, Moseke discloses the contact protection element 34 has a columnar structure.

Regarding claim 8, Moseke discloses the electrically conductive contact element includes a cylindrical main body (unnumbered) and a spring contact 4 for spring-loaded contacting of an electrically conductive mating contact element 6.
Regarding claim 9, Moseke discloses the spring contact has a ring-like and a plurality of bilaterally fastened flexible tongues 4.
Regarding claim 10, Moseke discloses each of the bilaterally fastened flexible tongues 4 are bent radially inward in order to contact the electrically conductive mating contact element 6.
Regarding claim 11, Moseke discloses the temperature sensor 14 has an electrical connecting line 38 routed through the contact protection element 34.
Regarding claim 14, Moseke discloses the mating plug-in connector element has an electrically conductive mating contact element 6 with a cylindrical contact region.
Regarding claim 17, Moseke must inherently have the mating plug-in connector element 6 include a second housing and a contact protection covering (both of which are very broadly recited), to allow manual movement of the mating plug-in connector element 6 without being electrocuted.
Regarding claim 20, Moseke discloses the plug-in connector is a high-voltage plug- in connector for an electric vehicle. 
	Claims 7, 12, 15, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the temperature sensor being arranged on an inside of the contact protection element; nor the contact protection element being arranged within the contact element; nor .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833